Exhibit 10.5

HUNGRY MINDS

909 Third Avenue, 20th Floor

New York, NY 10022

Mr. John Kilcullen

Chairman & CEO

Hungry Minds, Inc.

909 Third Avenue, 20th Floor

New York, NY 10022

Re: HMI Executive Retention Plan

Dear John,

This letter Agreement between Hungry Minds, Inc. (HMI) and John Kilcullen
(Executive) describes the Executive Retention Program approved by the
Compensation Committee of the Board of Directors. This plan is effective January
8, 2001 and concludes no later than June 30, 2001 subject to the provisions
outlined below.

The purpose of this Executive Retention Program is to provide an added financial
incentive for key Executives to continue employment with HMI during a period of
critical importance to the long-term success of the enterprise and in light of
the recently announced head count reduction program and reorganization of the
company. It is prudent to recognize the contribution, as well as the operating
importance of retaining key Executives in this situation.

If you do not leave the employ of the company prior to the earlier of; the date
of (i) the successful conclusion of a transaction the result of which is that
the Company ceases to be a public company required to file reports with the
Securities and Exchange Commission under Section 13(a) of the Securities
Exchange Act or the sale or conveyance of all, or significant part or parts of
the Company to a new owner or owners, or (ii) June 30, 2001, you will receive a
retention bonus of $ 150,000.00 in a single payment.

If, however, after January 8, 2001 and before the earlier of the dates defined
in the above paragraph, you resign for "good reason," as defined in your
employment or compensation agreement dated July 1, 1998, a "change of control"
event occurs, as defined in your employment or compensation agreement dated July
1, 1998, you are terminated without cause, or your death or incapacity, payment
of your full retention bonus will be made concurrent with such event.

For the purposes of this agreement, "Cause" for termination is defined as:

 i.    your conviction of, or entry of a nolo contendere or guilty plea to, a
       felony or any other crime involving moral turpitude, by or before a court
       of competent jurisdiction;
 ii.   your commission of any act or acts of dishonesty or moral turpitude;
 iii.  your malfeasance, fraud or willful misconduct in connection with your
       employment;
 iv.   gross negligence by you in the performance of your duties or in the
       violation of the policies of the Company.

       Any payment you receive from this Retention Program is in addition to all
       other payments to which you are entitled under any compensation, or bonus
       plan and under any other Company benefit or incentive plan existing at
       the time this plan commences or that is instituted prior to its
       conclusion.

       Payment under this plan is subject to all regular and customary payroll
       taxes and withholding. At the election of the Executive, the Federal Tax
       withholding calculation used in this payment may either be the current
       applicable "Flat Percent Rate" for bonus payments or the applicable
       standard table withholding.

       This agreement does not change or supercede any other employment or
       compensation agreement or arrangement with HMI but is in addition
       thereto.

        

       Employee: Hungry Minds:

        

        

       /s/ John Kilcullen

       
       3/22/01
       
       /s/ Kelly Conlin
       
       3/22/01
       
       

       Date Date

       

       --------------------------------------------------------------------------------

       HUNGRY MINDS

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Mr. Bill Barry

       President & COO

       Hungry Minds, Inc.

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Re: HMI Executive Retention Plan

       Dear Bill,

       This letter Agreement between Hungry Minds, Inc. (HMI) and Bill Barry
       (Executive) describes the Executive Retention Program approved by the
       Compensation Committee of the Board of Directors. This plan is effective
       January 8, 2001 and concludes no later than June 30, 2001 subject to the
       provisions outlined below.

       The purpose of this Executive Retention Program is to provide an added
       financial incentive for key Executives to continue employment with HMI
       during a period of critical importance to the long-term success of the
       enterprise and in light of the recently announced head count reduction
       program and reorganization of the company. It is prudent to recognize the
       contribution, as well as the operating importance of retaining key
       Executives in this situation.

       If you do not leave the employ of the company prior to the earlier of;
       the date of (i) the successful conclusion of a transaction the result of
       which is that the Company ceases to be a public company required to file
       reports with the Securities and Exchange Commission under Section 13(a)
       of the Securities Exchange Act or the sale or conveyance of all, or
       significant part or parts of the Company to a new owner or owners, or
       (ii) June 30, 2001, you will receive a retention bonus of $ 80,682.00 in
       a single payment.

       If, however, after January 8, 2001 and before the earlier of the dates
       defined in the above paragraph, you resign for "good reason," as defined
       in your employment or compensation agreement dated March 1, 2000, a
       "change of control" event occurs, as defined in your employment or
       compensation agreement dated March 1, 2000, you are terminated without
       cause, or your death or incapacity, payment of your full retention bonus
       will be made concurrent with such event.

       For the purposes of this agreement, "Cause" for termination is defined
       as:

 v.    your conviction of, or entry of a nolo contendere or guilty plea to, a
       felony or any other crime involving moral turpitude, by or before a court
       of competent jurisdiction;
 vi.   your commission of any act or acts of dishonesty or moral turpitude;
 vii.  your malfeasance, fraud or willful misconduct in connection with your
       employment;
 viii. gross negligence by you in the performance of your duties or in the
       violation of the policies of the Company.

       Any payment you receive from this Retention Program is in addition to all
       other payments to which you are entitled under any compensation, or bonus
       plan and under any other Company benefit or incentive plan existing at
       the time this plan commences or that is instituted prior to its
       conclusion.

       Payment under this plan is subject to all regular and customary payroll
       taxes and withholding. At the election of the Executive, the Federal Tax
       withholding calculation used in this payment may either be the current
       applicable "Flat Percent Rate" for bonus payments or the applicable
       standard table withholding.

       This agreement does not change or supercede any other employment or
       compensation agreement or arrangement with HMI but is in addition
       thereto.

        

       Employee: Hungry Minds:

        

        

       /s/ William Barry

       4/10/01
       
       /s/ John J. Kilcullen
       3/22/01
       
       

       Date Date

       

       --------------------------------------------------------------------------------

       HUNGRY MINDS

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Mr. John Harris

       Senior Vice President & CFO

       Hungry Minds, Inc.

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Re: HMI Executive Retention Plan

       Dear John,

       This letter Agreement between Hungry Minds, Inc. (HMI) and John Harris
       (Executive) describes the Executive Retention Program approved by the
       Compensation Committee of the Board of Directors. This plan is effective
       January 8, 2001 and concludes no later than June 30, 2001 subject to the
       provisions outlined below.

       The purpose of this Executive Retention Program is to provide an added
       financial incentive for key Executives to continue employment with HMI
       during a period of critical importance to the long-term success of the
       enterprise and in light of the recently announced head count reduction
       program and reorganization of the company. It is prudent to recognize the
       contribution, as well as the operating importance of retaining key
       Executives in this situation.

       If you do not leave the employ of the company prior to the earlier of;
       the date of (i) the successful conclusion of a transaction the result of
       which is that the Company ceases to be a public company required to file
       reports with the Securities and Exchange Commission under Section 13(a)
       of the Securities Exchange Act or the sale or conveyance of all, or
       significant part or parts of the Company to a new owner or owners, or
       (ii) June 30, 2001, you will receive a retention bonus of $ 58,007.00 in
       a single payment.

       If, however, after January 8, 2001 and before the earlier of the dates
       defined in the above paragraph, you resign for "good reason," as defined
       in your employment or compensation agreement dated May 1, 2000, a "change
       of control" event occurs, as defined in your employment or compensation
       agreement dated May 1, 2000, you are terminated without cause, or your
       death or incapacity, payment of your full retention bonus will be made
       concurrent with such event.

       For the purposes of this agreement, "Cause" for termination is defined
       as:

 ix.   your conviction of, or entry of a nolo contendere or guilty plea to, a
       felony or any other crime involving moral turpitude, by or before a court
       of competent jurisdiction;
 x.    your commission of any act or acts of dishonesty or moral turpitude;
 xi.   your malfeasance, fraud or willful misconduct in connection with your
       employment;
 xii.  gross negligence by you in the performance of your duties or in the
       violation of the policies of the Company.

       Any payment you receive from this Retention Program is in addition to all
       other payments to which you are entitled under any compensation, or bonus
       plan and under any other Company benefit or incentive plan existing at
       the time this plan commences or that is instituted prior to its
       conclusion.

       Payment under this plan is subject to all regular and customary payroll
       taxes and withholding. At the election of the Executive, the Federal Tax
       withholding calculation used in this payment may either be the current
       applicable "Flat Percent Rate" for bonus payments or the applicable
       standard table withholding.

       This agreement does not change or supercede any other employment or
       compensation agreement or arrangement with HMI but is in addition
       thereto.

        

       Employee: Hungry Minds:

        

        

       /s/ John Harris

       
       3/22/01
       
       /s/ William Barry
       
       3/22/01
       
       

       Date Date

       

       --------------------------------------------------------------------------------

       HUNGRY MINDS

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Mr. John Ball

       Executive Vice President & Secretary

       Hungry Minds, Inc.

       909 Third Avenue, 20th Floor

       New York, NY 10022

       Re: HMI Executive Retention Plan

       Dear John,

       This letter Agreement between Hungry Minds, Inc. (HMI) and John Ball
       (Executive) describes the Executive Retention Program approved by the
       Compensation Committee of the Board of Directors. This plan is effective
       January 8, 2001 and concludes no later than June 30, 2001 subject to the
       provisions outlined below.

       The purpose of this Executive Retention Program is to provide an added
       financial incentive for key Executives to continue employment with HMI
       during a period of critical importance to the long-term success of the
       enterprise and in light of the recently announced head count reduction
       program and reorganization of the company. It is prudent to recognize the
       contribution, as well as the operating importance of retaining key
       Executives in this situation.

       If you do not leave the employ of the company prior to the earlier of;
       the date of (i) the successful conclusion of a transaction the result of
       which is that the Company ceases to be a public company required to file
       reports with the Securities and Exchange Commission under Section 13(a)
       of the Securities Exchange Act or the sale or conveyance of all, or
       significant part or parts of the Company to a new owner or owners, or
       (ii) June 30, 2001, you will receive a retention bonus of $ 139,743.00 in
       a single payment.

       If, however, after January 8, 2001 and before the earlier of the dates
       defined in the above paragraph, you resign for "good reason," as defined
       in your employment or compensation agreement dated July 1, 1998, a
       "change of control" event occurs, as defined in your employment or
       compensation agreement dated July 1, 1998, you are terminated without
       cause, or your death or incapacity, payment of your full retention bonus
       will be made concurrent with such event.

       For the purposes of this agreement, "Cause" for termination is defined
       as:

 xiii. your conviction of, or entry of a nolo contendere or guilty plea to, a
       felony or any other crime involving moral turpitude, by or before a court
       of competent jurisdiction;
 xiv.  your commission of any act or acts of dishonesty or moral turpitude;
 xv.   your malfeasance, fraud or willful misconduct in connection with your
       employment;
 xvi.  gross negligence by you in the performance of your duties or in the
       violation of the policies of the Company.

Any payment you receive from this Retention Program is in addition to all other
payments to which you are entitled under any compensation, or bonus plan and
under any other Company benefit or incentive plan existing at the time this plan
commences or that is instituted prior to its conclusion.

Payment under this plan is subject to all regular and customary payroll taxes
and withholding. At the election of the Executive, the Federal Tax withholding
calculation used in this payment may either be the current applicable "Flat
Percent Rate" for bonus payments or the applicable standard table withholding.

This agreement does not change or supercede any other employment or compensation
agreement or arrangement with HMI but is in addition thereto.

 

Employee: Hungry Minds:

 

 

/s/ John Ball

3/22/01 /s/ William Barry 3/22/01



Date Date

